Citation Nr: 1129084	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to establish entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits, and if so, whether surviving spouse status for the appellant is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.  He died in May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  In June 1982, the RO denied entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  The appellant did not appeal.

2.  Evidence submitted since the RO's June 1982 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The appellant and the Veteran married on May [redacted], 1982.  They lived together for approximately five years prior to the ceremonial marriage.  

4.  At the time of the Veteran's death on May [redacted], 1982, his legal state of residence was Michigan.

5.  The State of Michigan does not recognize common law marriages; this is an impediment to establishing such a marriage in that State.  

6.  The marriage of the appellant and the Veteran (prior to the ceremonial marriage on May [redacted], 1982) may be deemed valid because it occurred one year or more before the Veteran died; the appellant entered into the marriage without knowledge of the impediment; the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  


CONCLUSIONS OF LAW

1.  The RO's June 1982 decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's June 1982 decision; thus, the claim for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The requirements for recognition of the appellant as the Veteran's surviving spouse for the purpose of consideration for entitlement to VA benefits have been met.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In June 1982, the RO denied service connection for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  At that time, the appellant had submitted a copy of the Veteran's death certificate which identified her as the Veteran's surviving spouse and that she and the Veteran had resided at the same address.  In her application, the appellant indicated that they had married on May [redacted], 1982, 8 days prior to his death on May [redacted], 1982, but had lived together for 5 years prior to that date.  She reported that the Veteran had previously been married two times and those marriages had ended due to the death of his first spouse in 1960 and a divorce from his second spouse in 1971.  The appellant stated that she had also been previously married in 1946, but had divorced that spouse in 1973.  The RO denied the claim on the basis that the Veteran and the appellant had been married for less than one year prior to his death and had no children.  The appellant did not appeal.  Therefore, the RO's decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In support of the claim to reopen, the appellant has submitted two lay statements of G.B., the brother-in-law of the Veteran, which pertain to the matter of whether a common law marriage existed.  This lay evidence tends to show that the appellant and the Veteran lived together as man and wife prior to his death, for more than one year.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, the new evidence is new and material since it relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.  

As noted, the Veteran's death certificate identifies the appellant as the Veteran's surviving spouse and reflects that they had resided at the same address.  In the appellant's 1982 application for benefits, she indicated that they had married 8 days prior to his death, but had lived together for 5 years prior to that date.  She reported that neither was married when they began living together.  The appellant has indicated that she believed that they had a common law marriage in Michigan.  She stated that she collects Social Security Administration benefits as his widow.  She has also advanced that she believes that common law marriage is legal in the State of Michigan as supported by her Social Security Administration benefits and taxes.

G.B., the brother-in-law of the Veteran, submitted two statements in which he indicated that he had heard the Veteran and the appellant referred to each other as husband and wife, that they were generally known as husband and wife, and that they had not denied being husband and wife.  He indicated that they had resided together at two different places in Michigan, where they both resided when he died.  He related that at some point, the Veteran had moved to another area for a job, but came back home on the weekends.  They resided in a mobile home on his property.  He indicated that there were no children.  

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  

For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

Marriage is established by one of the following types of evidence: (1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. (2) Official report from service department as to marriage which occurred while the veteran was in service. (3) The affidavit of the clergyman or magistrate who officiated. (4) The original certificate of marriage, if VA is satisfied that it is genuine and free from alteration. (5) The affidavits or certified statements of two or more eyewitnesses to the ceremony. (6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived. (7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of marriage in accordance with 38 C.F.R. § 3.205(a) and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Where an attempted marriage is invalid by reason of legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason, which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

In this case, there was a ceremonial marriage on May [redacted], 1982 and there is a marriage certificate.  The Veteran died 8 days later on May [redacted], 1982.  Thus, the Veteran was not married to the appellant for over one year prior to his death and no child was born of the marriage.  See 38 C.F.R. § 3.54.  However, the appellant has indicated that she believed that they were common law man and wife for more than one year prior to the Veteran's death, as they lived together for five years prior to the ceremonial marriage.  It seems clear that she believes and has always believed, that she and the Veteran had a common law marriage.  However, the State of Michigan does not recognize common law marriages.  In Michigan, the "consent (of the parties) alone is not enough to effectuate a legal marriage on and after January 1, 1957.  Consent shall be followed by obtaining a license..."  MICH. COMP. LAWS ANN. § 551.2.  Therefore, there is an impediment to such a marriage.  The appellant has essentially asserted that she was unaware of this impediment and continues to endorse that they had a valid common law marriage.  

VA's Office of General Counsel, in VAGCPRECOP 58-91, 56 Fed.Reg. 50151 (1991), concluded that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for the purpose of 38 U.S.C.A. § 103(a).  See Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).  

In this case, there is an obvious legal impediment to a common law marriage of the Veteran and the appellant since Michigan has not recognized common law marriages since the time of when the Veteran and the appellant lived as man and wife.  However, the Board finds credible that the appellant has never known of the impediment of the prohibition against common law marriages in Michigan.  Thus, she was unaware of the legal impediment to a common law marriage to the Veteran.  In addition, the record supports that she and the Veteran had lived together continuously for many years prior to his death, as supported by lay evidence.  The Board is aware that the Veteran had to travel for business, but it satisfied that his address remained with the appellant, and that he consistently returned home every week.  On his death certificate, it shows that the Veteran died in their mutual home town, the given address of residence was their mutual address, and the appellant was identified as his wife.  Since the Veteran's death, the appellant has not remarried or has not lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  

Although there is a legal impediment in this case, the marriage of the appellant and the Veteran (prior to the ceremonial marriage on May [redacted], 1982) may be deemed valid because it occurred one year or more before the Veteran died.  The Board recognizes that the appellant listed their "marriage" as having occurred 8 days prior to his death on her original VA application, however, she also indicated that they had lived together for 5 years.  The subsequent evidence of record, in affording all reasonable doubt to the appellant pursuant to 38 U.S.C.A. § 5107(a), shows that the common law marriage was in existence for more than one year prior to when the Veteran died.  Also, it shows that the appellant entered into the marriage without knowledge of the impediment; the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  

Thus, the Board accepts the statement of the appellant that she was (and still is) unaware of the legal impediment that prohibited common law marriage.  The Board finds that the requirements of 38 C.F.R. § 3.52 for a "deemed valid" marriage have also been satisfied.  In light of the foregoing, the Board may conclude that the appellant and the Veteran had a deemed valid marriage.  

Accordingly, the Board finds that entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits is warranted.  

ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


